Held,
(Judge Perkins
delivering the opinion of the Court) that the deposition was improperly permitted to be used. That under the provisions of the statute authorising depositions taken in a former suit to be used upon a second trial, it should have been proved that the deposition “ had been duly filed in the Court where the previous cause was pending ” and that it had there “ remained on file from the time such suit was discontinued, until the time ” when it was taken to be used on the trial of this suit. R. S. pp. 723 — 724.
Whether the certificate of the clerk, had it been sufficiently full, would have been evidence of the facts stated in it, querré 1
Judgment reversed, &c.